Title: [Diary entry: 24 April 1786]
From: Washington, George
To: 

Monday 24th. A good deal of rain having fallen in the Night, and it continuing to do so till after 6 oclk. I was detained till near seven—when I set out, dined at my mothers in Fredericksburgh & proceeded afterwards to, and lodged at General Spotswoods. Until Noon the day was Missling, & sometime Raining which it also did in the night—but being warm, vegitation was much promoted—Wind Easterly. Conversing with Generl. Spotswood on the growth, and preservation of the Pumpion, he informed me that a person in his Neighbourhood who had raised of them many years has preserved them by splitting them in two—taking out the inside and then turning the rind part up (placed on rails or poles) for two or 3 days to dry—after wch. they were packed in straw—a layer of one,

and a layer of the [other] alternately—by which means they keep well through the Winter.